Title: Rembrandt Peale to Thomas Jefferson, 13 July 1813
From: Peale, Rembrandt
To: Jefferson, Thomas


          Dear Sir Philada July 13. 1813,
          In a Box of Books which general Armstrong presented to the Pennsylvania Academy of Fine-Arts there were packed up several
			 articles belonging to himself which he requested me to take charge of, It was a long
			 time after I had them before I remarked a small package for you, containing
			 3 Stones which you were desirous of possessing, accompanied with a letter from the gentleman who purchased them for you. The small piece which he mentions having cemented, I found again loose—but no other damage. Dr marks & afterwards a near neighbour of yours promised to take charge of them but they failed giving me notice of their departure, and
			 I now remit them by Mr Correa for t whom they have been long waiting.
          Having purchased the museum in Baltimore, I mean to form a handsome establishment in that City, the general plan of which will differ from
			 my fathers museum, it being my intention to render it more properly a museum of Arts & Sciences, and, without neglecting any branch of Natural History
			 to bestow my chief attention to the
			 formation of a Picture Gallery & Depository of the course and products of manufactures—
          I still hope some fortunate leisure will enable me to pay a Visit to Monticello. In the meanwhile believe me Sir
           Your friend Respectfully. Rembrandt Peale
        